          Case 20-07208           Doc 43      Filed 01/15/21 Entered 01/15/21 10:42:39                    Desc Main
                                                Document Page 1 of 2
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Amanda S Scott                                           )       Case no. 20-07208
                                                                )
                                                                        Chapter 13
                                                                )
                                                                )       Judge: A. Benjamin Goldgar
                                              Debtor
                                                                )


                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


     Amanda S Scott                           David M Siegel                           Commonwealth Edison Co. BK Dept.
     1700 Wedgewood Dr #404                   790 Chaddick Dr                          1919 Swift Dr.
     Gurnee, IL 60031                         Wheeling,IL 60090                        Oak Brook, IL 60523




 Please take notice that on Friday, February 19, 2021 at 9:15 am, a representative of this office shall appear
 before the Honorable Judge A. Benjamin Goldgar, or any judge sitting in that judge 's place, and present the
 Trustee's objection to claim # 8 of Commonwealth Edison Co. BK Dept., a copy of which is attached.

 This motion will be presented and heard electronically using Zoom for Government . No personal
 appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
 following:

 To appear by video, use this link: https//www.zoomgov.com/join. Then enter the meeting ID and password.

 To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
 meeting ID and password.

 Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the passcode is 623389.
 The meeting ID and passcode can also be found on the judge 's page on the court's web site.

 If you object to this motion and want it called on the presentment date above, you must file a Notice of
 Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
 motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
 motion without a hearing.

 I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it
 in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
 CM/ECF system on Friday, January 15, 2021




     Glenn Stearns, Chapter 13                                            /s/ Scott Burknap
     Trustee                                                              For: Glenn Stearns, Trustee
     801 Warrenville Road, Suite
     650
     Lisle, IL 60532-4350
     Ph: (630) 981-3888
             Case 20-07208          Doc 43      Filed 01/15/21 Entered 01/15/21 10:42:39                  Desc Main
                                                  Document Page 2 of 2
                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION
  In re: Amanda S Scott                                          )       Case no. 20-07208
                                                                 )
                                                                         Chapter 13
                                                                 )
                                                                 )       Judge: A. Benjamin Goldgar
                                                Debtor
                                                                 )


                                NOTICE OF MOTION AND CERTIFICATE OF SERVICE



                                                OBJECTION TO CLAIM # 8

Now comes Glenn Stearns, Chapter 13 Trustee, and requests disallowance of the above referenced claim pursuant to
11 U.S.C. Section 502(b) and in support thereof, states the following:


   1.   On March 13, 2020 the Debtor filed a petition under Chapter 13.
   2.   The bar date for non-governmental creditors to file claims was 5/22/2020.
   3.   COMED LEGAL REVENUE RECOVERY filed a claim on June 02, 2020 (# 8 on PACER) in the amount of
        $1,256.47; the claim was filed after the claims bar date.
   4.   Pursuant to §502(b)(9) if an objection is made to a claim that was filed after the applicable bar date it must be
        disallowed as not timely filed.



WHEREFORE, the Trustee prays that said late filed claim of Comed Legal Revenue Recovery be disallowed, and for
such other and further relief as this court deems proper.
                                                                Respectfully Submitted;
                                                                      /s/ Glenn Stearns
  Glenn Stearns, Chapter 13 Trustee                                   For: Glenn Stearns, Trustee
  801 Warrenville Road, Suite 650
  Lisle, IL 60532-4350
  Ph: (630) 981-3888
